





 


GREENSKY, INC. EXECUTIVE SEVERANCE PLAN
Effective as of March 28, 2019



































































1

--------------------------------------------------------------------------------









2

--------------------------------------------------------------------------------





GREENSKY, INC. EXECUTIVE SEVERANCE PLAN


BACKGROUND
GreenSky hereby adopts the GreenSky, Inc. Executive Severance Plan (the “Plan”)
for the benefit of Executives of GreenSky and any of its Affiliates who are
designated by the terms hereof or the Compensation Committee to participate in
the Plan (each such Affiliate a “Participating Company” and collectively,
together with GreenSky, the “Company”). This document serves as both the Plan
document and the Summary Plan Description (collectively, the “Summary”). This
Plan replaces and supersedes any other plan, agreement, policy or arrangement of
GreenSky and/or any of its Affiliates to the extent that it covers any given
Executive and provides severance or similar benefits.
This Summary contains the Plan’s provisions regarding eligibility, benefits and
other important information about the Plan, as required by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Each Executive
should read this Summary, including Appendices A and B attached hereto, and keep
them for ready reference. If the Executive has any questions, the Executive
should contact GreenSky, Inc., Attn: Human Resources Department, 5565 Glenridge
Connector, Suite 700, Atlanta, Georgia, 30342, (678) 264-6105. The Plan is
administered by the Compensation Committee of the Board of Directors of GreenSky
(the “Board”).
PURPOSE
The purpose of the Plan is to provide severance pay, continuation of certain
group health care benefits at active employee rates and certain other benefits
to Executives when their employment terminates under circumstances covered by
the Plan. Benefits under the Plan are conditioned on (i) Executive’s written
waiver, prior to participation under the Plan, of any rights to severance
payments and other severance benefits under any offer letter, employment
agreement or other written agreement between Executive and the Company and/or
any of its Affiliates in effect as of commencement of the Participant’s
participation in this Plan, (ii) termination of Executive’s employment under
circumstances covered by the Plan, (iii) Executive, upon termination of
employment, returning Company property to the Company by the date required by
the Company and (iv) Executive’s execution of an effective and irrevocable
general release of all claims against the Company, its Affiliates and other
specified persons (other than with respect to the compensation and benefits
described herein). In no event will Executive’s death or Disability while
employed by the Company entitle Executive to any payments or benefits under this
Plan. The failure of Executive to waive in writing, prior to Executive’s
participation under the Plan, of any rights to severance payments and other
severance benefits Executive may have under any offer letter, employment
agreement or other written agreement between Executive and the Company and/or
any of its Affiliates in effect as of commencement of the Participant’s
participation in this Plan will disqualify Executive from participation in this
Plan.
I.
TERMINATION OF EMPLOYMENT ON OR FOLLOWING CHANGE IN CONTROL

Except as otherwise set forth herein and subject to the terms of this Plan, if a
Change in Control occurs, and on, or at any time during the twenty-four
(24)-month period following, the Change in Control, (i) the Company terminates
Executive’s employment for any reason other than Cause or Disability, or
(ii) Executive terminates Executive’s employment for Good Reason, Executive
shall be entitled to the following benefits, except that, notwithstanding the
foregoing, an Executive who is not the CEO or a member of the Senior Executive
Group will not be entitled to benefits under this Section I unless the
Compensation Committee specifically designates the Executive to receive the
following benefits under the circumstances described herein:
a.
Severance.





3

--------------------------------------------------------------------------------





i.
For the CEO, the Company shall pay the Executive severance equal to three (3)
times the Executive’s Base Salary, payable over the next thirty-six (36) months
in normal payroll installments in accordance with the Company’s normal payroll
practices (no less frequently than monthly), beginning with the first payroll
date following the termination of the Executive’s employment and continuing each
payroll date thereafter until paid in full, subject to Sections III.d. and h.
below.

ii.
For an Executive (other than the CEO), who is a member of the Senior Executive
Group or is otherwise designated by the Compensation Committee to participate in
the Plan, the Company shall pay the Executive severance equal to two (2) times
the Executive’s Base Salary, payable over the next twenty-four (24) months in
normal payroll installments in accordance with the Company’s normal payroll
practices (no less frequently than monthly), beginning with the first payroll
date following the termination of the Executive’s employment and continuing each
payroll date thereafter until paid in full, subject to Sections III.d. and h.
below.



b.
Executive shall receive an amount equal to Executive’s Bonus for the year of
termination (based on the full-year performance under the terms of the Annual
Incentive Plan under which the Bonus is payable) multiplied by a fraction, the
numerator of which is the number of days in the calendar year in which the date
of termination occurs that have elapsed through the date of termination and the
denominator of which is three hundred and sixty-five (365), in a lump sum at the
same time as bonuses are payable to other individuals under the Annual Incentive
Plan and no later than two and one-half (2-1/2) months after the end of the
calendar year to which the Bonus relates, subject to Sections III.d. and h.
below. For purposes of this Section I.b, the determination of the amount of the
Bonus will not be subject to any individual performance modifier, but it will be
subject to any adjustments or modifiers based on the Company’s or applicable
business unit’s performance under the terms of the plan in effect on the date of
termination (including the impact of any discretionary adjustment by the Board
or its authorized delegates which is generally applicable to employees of the
Company or the applicable business unit).



c.
Executive also shall be entitled to receive any and all vested benefits accrued
under any other Incentive Plans or Retirement Plans to the date of termination
of employment, the amount, entitlement to, form, and time of payment of such
benefits to be determined by the terms of such Incentive Plans or Retirement
Plans. For purposes of calculating Executive's benefits under the Incentive
Plans, Executive’s employment shall be deemed to have terminated under
circumstances that have the most favorable result for Executive under the
applicable Incentive Plan.



d.
If, upon the date of termination of Executive’s employment, Executive holds any
awards with respect to securities of GreenSky or the common units of GreenSky
Holdings, LLC, a Georgia limited liability company (“Holdings”), (i) all such
awards that are options that are not vested at such time shall be fully vested
upon the date of termination of the Executive’s employment and all such options
shall remain outstanding and be exercisable pursuant to their terms until the
earlier of the expiration date of the option (notwithstanding any expiration as
the result of the termination of the Executive’s employment) and the three (3)
year anniversary of the date of termination of the Executive’s employment; and
(ii)  all such other awards shall be fully vested, earned and payable as of the
date of termination of the Executive’s employment (at target for awards that are
subject to performance conditions), and all such awards shall payable pursuant
to the terms of such awards. The provisions of this Section I.d., however, shall
be subject (and defer) to the provisions of any Incentive Plan, award agreement
or other agreement as it relates to an



4

--------------------------------------------------------------------------------





individual award to the extent such provisions provide treatment that is more
favorable to Executive than the treatment described in this Section I.d., and
such more favorable provisions in such Incentive Plan, award agreement or other
agreement shall supersede any inconsistent or contrary provision of this Section
I.d. Notwithstanding the foregoing, nothing herein shall prohibit the
termination of any such awards in connection with a Change in Control pursuant
to the terms of the Incentive Plan or award agreement.


e.
Executive and Executive’s spouse and other qualified beneficiaries shall be
eligible for continued coverage under the Welfare Plans as follows:



i.
For the CEO, if the Executive, Executive’s spouse and/or Executive’s other
qualified beneficiaries are enrolled under any Welfare Plan that is a group
health plan as defined in Title I, Part 6, of ERISA, and Section 4980B of the
Code (“COBRA”), on the date of termination of Executive’s employment, Executive,
Executive’s spouse and/or Executive’s qualified beneficiaries may elect to
continue such coverage under COBRA, except that the maximum coverage period
shall be extended from eighteen (18) to thirty-six (36) months, unless, after
electing COBRA, the individual attains age sixty-five (65) and enrolls in
Medicare, in which case COBRA shall end for that individual. If Executive,
Executive’s spouse and/or Executive’s other qualified beneficiaries elect COBRA
coverage under any such Welfare Plan, the Company shall pay a portion of the
COBRA costs each month. The portion to be paid by the Company shall equal the
amount necessary so that the total of the COBRA costs paid by Executive is equal
to the costs that would have been paid by Executive for such coverage as an
active employee (except that Executive will not receive the benefit of the
pre-tax treatment available to active employees under the GreenSky, Inc.
Employee Flexible Benefits Plan). The cost of COBRA coverage paid by the Company
will be taxable income to Executive and reported on Executive’s Internal Revenue
Service Form W-2.



ii.
For an Executive other than the CEO, if the Executive, Executive’s spouse and/or
Executive’s other qualified beneficiaries are enrolled under any Welfare Plan
that is a group health plan as defined in COBRA, on the date of termination of
Executive’s employment, Executive, Executive’s spouse and/or Executive’s
qualified beneficiaries may elect to continue such coverage under COBRA, except
that the maximum coverage period shall be extended from eighteen (18) to
twenty-four (24) months, unless, after electing COBRA, the individual attains
age sixty-five (65) and enrolls in Medicare, in which case COBRA shall end for
that individual. If Executive, Executive’s spouse and/or Executive’s other
qualified beneficiaries elect COBRA coverage under any such Welfare Plan, the
Company shall pay a portion of the COBRA costs each month. The portion to be
paid by the Company shall equal the amount necessary so that the total of the
COBRA costs paid by Executive is equal to the costs that would have been paid by
Executive for such coverage as an active employee (except that Executive will
not receive the benefit of the pre-tax treatment available to active employees
under the GreenSky, Inc. Employee Flexible Benefits Plan). The cost of COBRA
coverage paid by the Company will be taxable income to Executive and reported on
Executive’s Internal Revenue Service Form W-2.



iii.
Executive and Executive’s spouse and other eligible dependents shall continue to
be covered during the period in which the Executive is entitled to severance
under all other Welfare Plans in which they were participating immediately prior
to the termination of Executive’s employment, upon the terms and subject to the



5

--------------------------------------------------------------------------------





conditions of those Welfare Plans as in effect for active employees, as if
Executive continued to be an active employee of the Company; and the Company
shall reimburse the costs of such coverage under such Welfare Plans so that the
cost to Executive is the same as is applicable to active employees covered
thereunder; provided that, if participation in any one or more of such Welfare
Plans is not practical under the terms thereof, the Company shall procure and/or
provide to Executive, Executive’s spouse and/or Executive’s other eligible
dependents substantially similar benefits and reimburse the same proportion of
such costs.


iv.
The benefits and/or extended coverage provided under this Section I.e. shall
cease prior to the date such benefits and/or extended coverage would otherwise
end under this Section I.e. if and when Executive (A) obtains employment with
another employer during the period in which the Executive is entitled to
severance and becomes eligible for coverage under any substantially similar plan
provided by his or her new employer or (B) fails to pay the required active
employee portion of the cost of coverage provided under this Section I.e. in the
time and manner specified by the Company or its designee.



f.
Executive shall be entitled to payment for any accrued but unused vacation in
accordance with the Company’s policy in effect at the time of termination of
Executive’s employment, in a lump sum within sixty (60) days following such
termination. Executive shall not be entitled to receive any payments or other
compensation attributable to vacation that would have been earned had
Executive’s employment continued during the period which the Executive is
entitled to severance, and Executive waives any right to receive any such
compensation.



g.
Executive shall not be entitled to reimbursement for any other fringe benefits
or perquisite payments during the period which the Executive is entitled to
severance, including but not limited to dues and expenses related to club
memberships, automobile, cell phone, professional services, executive physicals,
and other similar perquisites.



h.
Certain Reductions in Payments.



i.
Anything in this Agreement to the contrary notwithstanding, in the event that an
independent, nationally recognized accounting firm designated by the Company
prior to a Change in Control (the “Accounting Firm”) shall determine that
receipt of any payments, benefits, or distributions from the Company or its
Affiliates in the nature of compensation to or for Executive’s benefit, whether
paid or payable pursuant to this Plan or otherwise (a “Payment”) would (after
taking into account any value attributable to any non-competition covenant to
which the Executive is bound attached hereto), subject Executive to the excise
tax under Section 4999 of the Code, the Accounting Firm shall determine whether
to reduce any of the Payments paid or payable pursuant to this Plan or otherwise
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be reduced to the Reduced Amount only if the Accounting
Firm determines that Executive would have a greater Net After-Tax Receipt (as
defined below) of aggregate Payments if Executive’s Agreement Payments were
reduced to the Reduced Amount. If instead the Accounting Firm determines that
Executive would not have a greater Net After-Tax Receipt of aggregate Payments
if Executive’s Agreement Payments were reduced to the Reduced Amount, Executive
shall receive all Agreement Payments to which Executive is entitled under this
Plan or otherwise. Notwithstanding anything to the contrary, in



6

--------------------------------------------------------------------------------





no event shall the value (if any) attributable to any non-competition covenant
to which the Executive is bound be taken into account for purposes of the
Accounting Firm’s determination if it would reduce the Agreement Payments to be
paid to Executive, it being understood that any such valuation is intended
solely to reduce the amounts that are considered “parachute payments” and
therefore reduce any excise tax under Section 4999 of the Code. Any valuation of
any non-competition covenant to which the Executive is bound shall be determined
by the Accounting Firm (or, if the Accounting Firm is not able to make such
determination, an independent third-party valuation specialist, selected by the
Company), and the Company shall cooperate in good faith in connection with any
such valuation process. In no event shall this Section I.h., or any other
provision of this Plan or otherwise be construed to require the Company to
provide any tax gross-up for Executive’s excise tax liability, if any, under
Section 4999 of the Code.


ii.
If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm (or, with respect to the valuation of
the non-competition covenant, to the extent applicable, the independent
third-party valuation specialist) under this Section shall be binding upon the
Company and Executive and shall be made within thirty (30) days after
termination of Executive’s employment. The reduction of the Agreement Payments
to the Reduced Amount, if applicable, shall be made first by reducing the
Agreement Payments under the following sections in the following order: (i)
Section I.a., (ii) Section I.c., (iii) Section I.b., and then (iv) Section I.e.
Any other necessary reductions shall be made pro rata to such other Payments.
All fees and expenses of the Accounting Firm and the independent third-party
valuation specialist (if any) shall be borne solely by the Company.



iii.
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success determines that an Overpayment has been made, Executive shall pay any
such Overpayment to the Company together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Executive to the Company if and to the extent such
payment would not either reduce the amount on which Executive is subject to tax
under Sections 1 and 4999 of the Code or generate a refund of such taxes. In the
event that the Accounting Firm, based upon controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of Executive
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code.





7

--------------------------------------------------------------------------------





iv.
For purposes hereof, the following terms have the meanings set forth below:



1.
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1, 3101, and 4999 of the Code and under applicable state and local
laws, determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applies to Executive’s taxable income
for the applicable taxable year, or such other rate(s) as Executive certifies,
in good faith, as likely to apply to Executive in the relevant tax year(s).



2.
“Reduced Amount” shall mean the greatest amount of Agreement Payments that can
be paid that would not result in the imposition of the excise tax under Section
4999 of the Code if the Accounting Firm determines to reduce Agreement Payments.



II.
TERMINATION OF EMPLOYMENT (NO CHANGE IN CONTROL)

Except as otherwise set forth herein and subject to the terms of this Plan, if,
at any time other than on or at any time during the twenty-four (24)-month
period following a Change in Control, (i) the Company terminates Executive’s
employment for any reason other than Cause or Disability, or (ii) Executive
terminates Executive’s employment for Good Reason, Executive shall be entitled
to the following benefits, except that, notwithstanding the foregoing, an
Executive who is not the CEO or a member of the Senior Executive Group will not
be entitled to benefits under this Section II unless the Compensation Committee
specifically designates such Executive to receive the following benefits under
the circumstances described herein:
a.
Severance.



i.
For the CEO, the Company shall pay the Executive severance equal to two (2)
times the Executive’s Base Salary, payable over the next twenty-four (24) months
in normal payroll installments in accordance with the Company’s normal payroll
practices (no less frequently than monthly), beginning with the first payroll
date following the termination of the Executive’s employment and continuing each
payroll date thereafter until paid in full, subject to Sections III.d. and h.
below.



ii.
For an Executive (other than the CEO), who is a member of the Senior Executive
Group or otherwise designated by the Compensation Committee to participate in
the Plan, the Company shall pay the Executive severance equal to the Executive’s
Base Salary, payable over the next twelve (12) months in normal payroll
installments in accordance with the Company’s normal payroll practices (no less
frequently than monthly), beginning with the first payroll date following the
termination of the Executive’s employment and continuing each payroll date
thereafter until paid in full, subject to Sections III.d. and h. below.



b.
Executive shall receive an amount equal to Executive’s Bonus for the year of
termination (based on the full-year performance under the terms of the Annual
Incentive Plan under which the Bonus is payable) multiplied by a fraction, the
numerator of which is the number of days in the calendar year in which the date
of termination occurs that have elapsed through the date of termination and the
denominator of which is three hundred and sixty-five (365), in a lump sum as the
same time as bonuses are payable to other individuals



8

--------------------------------------------------------------------------------





under the Annual Incentive Plan and no later than two and one-half (2-1/2)
months after the end of the calendar year to which the Bonus relates, subject to
Sections III.d. and h. below. For purposes of this Section II.b, the
determination of the amount of the Bonus will not be subject to any individual
performance modifier, but it will be subject to any adjustments or modifiers
based on the Company’s or applicable business unit’s performance under the terms
of the plan in effect on the date of termination (including the impact of any
discretionary adjustment by the Board or its authorized delegates which is
generally applicable to employees of the Company or the applicable business
unit).


c.
Executive also shall be entitled to receive any and all vested benefits accrued
under any other Incentive Plans or Retirement Plans to the date of termination
of employment, the amount, entitlement to, form, and time of payment of such
benefits to be determined by the terms of such Incentive Plans or Retirement
Plans. For purposes of calculating Executive's benefits under the Incentive
Plans, Executive’s employment shall be deemed to have terminated under
circumstances that have the most favorable result for Executive under the
applicable Incentive Plan.



d.
Executive and Executive’s spouse and other qualified beneficiaries shall be
eligible for continued coverage under the Welfare Plans as follows:



i.
For the CEO, if the Executive, Executive’s spouse and/or Executive’s other
qualified beneficiaries are enrolled under any Welfare Plan that is a group
health plan as defined in COBRA, on the date of termination of Executive’s
employment, Executive, Executive’s spouse and/or Executive’s qualified
beneficiaries may elect to continue such coverage under COBRA, except that the
maximum coverage period shall be extended from eighteen (18) to twenty-four (24)
months, unless, after electing COBRA, the individual attains age sixty-five (65)
and enrolls in Medicare, in which case COBRA shall end for that individual. If
Executive, Executive’s spouse and/or Executive’s other qualified beneficiaries
elect COBRA coverage under any such Welfare Plan, the Company shall pay a
portion of the COBRA costs each month. The portion to be paid by the Company
shall equal the amount necessary so that the total of the COBRA costs paid by
Executive is equal to the costs that would have been paid by Executive for such
coverage as an active employee (except that Executive will not receive the
benefit of the pre-tax treatment available to active employees under the
GreenSky, Inc. Employee Flexible Benefits Plan). The cost of COBRA coverage paid
by the Company will be taxable income to Executive and reported on Executive’s
Internal Revenue Service Form W-2.



ii.
For an Executive other than the CEO, if the Executive, Executive’s spouse and/or
Executive’s other qualified beneficiaries are enrolled under any Welfare Plan
that is a group health plan as defined in COBRA, on the date of termination of
Executive’s employment, Executive, Executive’s spouse and/or Executive’s
qualified beneficiaries may elect to continue such coverage under COBRA, unless,
after electing COBRA, the individual attains age sixty-five (65) and enrolls in
Medicare, in which case COBRA shall end for that individual. If Executive,
Executive’s spouse and/or Executive’s other qualified beneficiaries elect COBRA
coverage under any such Welfare Plan, the Company shall pay a portion of the
COBRA costs each month for the first twelve (12) months of COBRA coverage. The
portion to be paid by the Company shall equal the amount necessary so that the
total of such COBRA costs paid by Executive is equal to the costs that would
have been paid by Executive for such coverage as an active employee (except that
Executive will not receive the benefit of the pre-



9

--------------------------------------------------------------------------------





tax treatment available to active employees under the GreenSky, Inc. Employee
Flexible Benefits Plan). The cost of COBRA coverage paid by the Company will be
taxable income to Executive and reported on Executive’s Internal Revenue Service
Form W-2. After the first twelve (12) months of COBRA coverage, the Executive
will be required to pay the full cost to maintain such COBRA coverage.


iii.
Executive and Executive’s spouse and other eligible dependents shall continue to
be covered during the period in which the Executive is entitled to severance
under all other Welfare Plans in which they were participating immediately prior
to the termination of Executive’s employment, upon the terms and subject to the
conditions of those Welfare Plans as in effect for active employees, as if
Executive continued to be an active employee of the Company; and the Company
shall reimburse the costs of such coverage under such Welfare Plans so that the
cost to Executive is the same as is applicable to active employees covered
thereunder; provided that, if participation in any one or more of such Welfare
Plans is not practical under the terms thereof, the Company shall procure and/or
provide to Executive, Executive’s spouse and/or Executive’s other eligible
dependents substantially similar benefits and reimburse the same proportion of
such costs.



iv.
The benefits and/or extended coverage provided under this Section II.d. shall
cease prior to the date such benefits and/or extended coverage would otherwise
end under this Section II.d. if and when Executive (A) obtains employment with
another employer during the period in which the Executive is entitled to
severance and becomes eligible for coverage under any substantially similar plan
provided by his new employer or (B) fails to pay the required active employee
portion of the cost of coverage provided under this Section II.d. in the time
and manner specified by the Company or its designee.



e.
Executive shall be entitled to payment for any accrued but unused vacation in
accordance with the Company’s policy in effect at the time of termination of
Executive’s employment in a lump sum within sixty (60) days after such
termination. Executive shall not be entitled to receive any payments or other
compensation attributable to vacation Executive would have earned had
Executive’s employment continued during the period in which the Executive is
entitled to severance, and Executive waives any right to receive any such
compensation.



f.
Executive shall not be entitled to reimbursement for any other fringe benefits
or perquisite payments during the period in which the Executive is entitled to
severance, including but not limited to dues and expenses related to club
memberships, automobile, cell phone, professional services, executive physicals,
and other similar perquisites.



III.
GENERALLY APPLICABLE PROVISIONS



a.
Comparable Job. Notwithstanding any other provision of the Plan, an Executive
will not be entitled to any benefits under this Plan if (i) Executive has been
offered a Comparable Job with the Company or any of its Affiliates within the
ninety (90) days prior to any termination of employment otherwise entitling
Executive to benefits hereunder (whether or not Executive accepts such offer);
or (ii) such termination of employment occurs in connection with the sale of a
division or business unit of GreenSky or any of its Affiliates, whether through
stock sale, asset sale or otherwise, and (A) Executive continues employment with
the acquirer or any of its Affiliates, including continued employment with the
division or business unit being sold (whether before, at the time of, or within
the six (6)



10

--------------------------------------------------------------------------------





months following the closing of such transaction) (whether or not with a
Comparable Job) or (B) Executive has received an offer of a Comparable Job with
the acquirer or any of its Affiliates, including continued employment with the
division or business unit being sold (whether before, at the time of, or within
the six (6) months following the closing of such transaction) and does not
accept the offer or commence employment with the acquirer or any of its
Affiliates. The Executive will be required to repay to the Company the gross
amount of any payments or benefits previously received in violation of this
Section III.a.


b.
Death or Disability. If Executive dies or incurs a Disability while employed by
the Company and prior to any event that would entitle Executive to any payment
or benefits under this Plan, Executive will not be entitled to any payments or
benefits under this Plan. If Executive dies during the period in which the
Executive is entitled to severance, all amounts payable hereunder to Executive
shall, to the extent not paid, be paid to (i) Executive’s surviving spouse, if
Executive has not otherwise designated a beneficiary other than the surviving
spouse, (ii) if there is no surviving spouse or Executive has designated a
beneficiary other than the surviving spouse, to Executive’s designated
beneficiary, or (iii) if none of the foregoing exist, then to Executive’s
estate. Executive’s surviving spouse and other qualified beneficiaries shall
continue to be covered under any applicable Welfare Plan that is a group health
plan as defined in COBRA on the date of the termination of Executive’s
employment as described above. On the death of Executive’s surviving spouse or
other qualified beneficiaries, no further benefits under any applicable Welfare
Plan shall be provided (other than any coverage required pursuant to COBRA), and
no further benefits shall be paid, except for benefits accrued under any
Incentive Plans and Retirement Plans to the date of Executive’s termination of
employment, to the extent such benefits continue following Executive’s death,
pursuant to the term of such plans. Executive may designate a person, persons or
entity as Executive’s beneficiary to receive benefits after Executive’s death,
by submitting to the Compensation Committee a signed instrument in a written or
electronic form acceptable to the Compensation Committee. Executive may
designate both a primary beneficiary and a contingent beneficiary. The last such
beneficiary designation received by the Compensation Committee in a form
acceptable to the Compensation Committee shall serve to revoke all prior
designations and be effective. The Compensation Committee shall use its best
efforts to notify Executive if Executive’s beneficiary designation form cannot
be located or is unacceptable.



c.
Restrictive Covenants. Benefits under this Plan are contingent upon Executive
continuing to comply with any Confidentiality, Non-Solicitation,
Non-Recruitment, Non-Competition and Invention Assignment Agreement to which the
Executive is a party with the Company. If Executive breaches in any material
aspects such agreement, Executive shall forfeit the right to receive any further
benefits under this Plan, and, to the extent allowed by applicable law,
Executive agrees to return to the Company the gross amount of all payments
previously received and the gross value of any non-cash benefits previously
received.



d.
General Release. As a condition to receive benefits under this Plan, Executive
must sign and return a Separation Agreement and General Release, in the form
substantially similar to that required of similarly-situated employees of the
Company, within forty-five (45) days after the termination of Executive’s
employment and not revoke such release within the time permitted by law (which
consideration period and revocation period together may not exceed sixty (60)
days following termination of Executive’s employment). Notwithstanding any
provision in the Plan to the contrary, no payments to be made under this Plan
shall be made, and no benefits to be delivered under this Plan shall be
delivered, earlier than the first payroll date after the date upon which the
revocation period for the Separation



11

--------------------------------------------------------------------------------





Agreement and General Release described in this Section expires without the
Executive having elected to revoke the Separation Agreement and General Release.
Any payments to be made prior to such date shall be accumulated and paid, and
any benefits to be delivered prior to such date shall be continued at the
Executive’s expense with the Executive to be reimbursed, on such date.
Additionally, if the sixty (60)-day period for executing the Separation
Agreement and General Release and considering revocation of same spans more than
one calendar year, no payments to be made under this Plan shall be made, and no
benefits to be delivered under this Plan shall be delivered, earlier than the
first payroll date occurring in the subsequent calendar year, and any payments
to be made prior to such date shall be accumulated and paid, and any benefits to
be delivered prior to such date shall be continued at the Executive’s expense
with the Executive to be reimbursed, on such date in the subsequent calendar
year.


e.
Return of Company Property. As a further condition to receiving benefits under
the Plan, Executive is required to cooperate with the Company’s usual and
customary separation/termination process, including, to the extent required by
the Company, surrender and delivery of all Company property, including without
limitation, identification cards, vehicles, company credit cards and computer
equipment, prior to the earliest date on which any payments to be made under
this Plan are to commence or otherwise be paid, unless the Company permits
Executive to retain any such items.



f.
Executive Assignment. No interest of Executive or Executive’s spouse or any
other beneficiary under this Plan, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or spouse or other beneficiary,
by operation of law or otherwise, other than pursuant to the terms of a
qualified domestic relations order to which Executive is a party.



g.
Funding. All rights of Executive and Executive’s spouse or other beneficiary
under this Plan shall be entirely unfunded at all times, and no provision shall
at any time be made with respect to segregating any assets of the Company for
payment of any amounts due hereunder. Neither Executive nor Executive’s spouse
or other beneficiary shall have any interest in or rights against any specific
assets of the Company, and Executive and Executive’s spouse or other beneficiary
shall have only the rights of a general unsecured creditor of the Company.



h.
Section 409A.



i.
The amounts payable or benefits to be provided pursuant to this Plan generally
are intended to be separate payments that are exempt from Section 409A of the
Code by reason of the “short-term deferral” exception or the involuntary
separation pay exception (also known as the two-(2) times rule) set forth in
Section 1.409A-1(b)(9)(iii) or certain other separation pay exceptions set forth
in Section 1.409A-1(b)(9)(v) of the Treasury Regulations, to the maximum extent
permitted by Section 409A of the Code (with the earliest amounts payable to be
first treated as exempt from Section 409A of the Code to the extent such
exemptions are available). Notwithstanding the foregoing, no payment shall be
made until the end of the forty-five (45)-day determination period and the
revocation period described under Section III.d.; provided that such
determination shall not preclude application of the Code Section 409A short-term
deferral exception. To the extent that an amount payable or benefits to be



12

--------------------------------------------------------------------------------





provided under this Plan does not comply with any of the foregoing exceptions or
other exceptions or exemptions from Code Section 409A, including but not limited
to the de minimis exception, the exception for certain indemnification and
liability insurance plans, and the like under the Treasury Regulations, then the
amount shall be subject to the following rules:


1.
Notwithstanding anything contained in this Agreement to the contrary, if on the
date of termination of Executive’s employment Executive is a “specified
employee,” within the meaning of Section 409A of the Code and the Company's
policy for determining specified employees, then to the extent required in order
to comply with Section 409A of the Code, all payments, benefits, or
reimbursements paid or provided under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A of the Code, that are
provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
(6) months following the date of such termination of employment shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of termination of employment) within thirty (30) days after the first
business day following the six (6)-month anniversary of such termination of
employment (or, if Executive dies during such six (6)-month period, within
thirty (30) days after Executive's death), if and to the extent required by Code
Section 409A.



2.
The benefits described in the Plan that are taxable benefits (and that are not
disability pay or death benefit plans within the meaning of Section 409A of the
Code) are intended to comply, to the maximum extent possible, with the exception
to Section 409A of the Code set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations. To the extent that any of those benefits either do not
qualify for that exception or are provided beyond the applicable COBRA time
periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then
they shall be subject to the following additional rules: (1) any reimbursement
of eligible expenses shall be paid within sixty (60) calendar days following
Executive's written request for reimbursement; provided that Executive provides
written notice no later than seventy-five (75) calendar days prior to the last
day of the calendar year following the calendar year in which the expense was
incurred so that the Company can make the reimbursement within the time period
required by Section 409A of the Code; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; and (4) each payment shall be treated as a separate payment.



ii.
For purposes of this Plan, the phrase “termination of employment” or words or
phrases of similar import shall mean a “separation from service” with the
Company within the meaning of Section 409A of the Code. In this regard, the
Company and Executive shall take all steps necessary (including with regard to
any post-termination services by Executive) to ensure that (i) any termination
of employment under this Plan constitutes a “separation from service” within the
meaning of Section 409A of the Code, and (ii) the date on which such separation



13

--------------------------------------------------------------------------------





from service takes place shall be the date of the termination of employment for
purposes of this Plan.


iii.
It is intended that the payments and benefits provided under this Plan shall
either be exempt from the application of, or comply with, the requirements of
Section 409A of the Code. This Plan shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this Plan may not be
deferred, accelerated, extended, paid out, or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon Executive. Although the Company shall use its best efforts to avoid the
imposition of taxation, interest, and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Plan is not warranted or
guaranteed. Neither the Company, its Affiliates, nor their respective directors,
officers, employees, or advisers shall be held liable for any taxes, interest,
penalties, or other monetary amounts owed by Executive or other taxpayers as a
result of the failure of this Plan to be exempt from or comply with Section 409A
of the Code.



i.
Taxes. The Executive will be solely responsible for any associated tax filings
and payment of taxes associated with employment, without any gross-up or
additional compensation from the Company (except as otherwise specifically
provided herein), provided that the Company will withhold taxes at what it
determines to be appropriate rates and in what it determines to be appropriate
jurisdictions based on the information available to the Company.



j.
No Employment Contract. Nothing contained in this Plan shall be construed to be
an employment contract between the Executive and the Company. The Executive is
employed at will, and the Company and the Executive may terminate the
Executive’s employment at any time, for any reason or no reason whatsoever,
subject to any other offer letter or employment agreement between GreenSky and
such Executive to the contrary.



k.
Severability. In the event any provision of this Plan is held illegal or
invalid, the remaining provisions of this Plan shall not be affected thereby.



l.
Amendment. This Plan may only be terminated or amended by resolution adopted by
the Board or the Compensation Committee; provided, however, that (i) no
amendment that has the effect of reducing the rights or potential rights of any
Executive, and no termination of the Plan or any portions thereof, will be
effective in either case as to the affected Executive until the first (1st) year
anniversary of the date on which such resolution is adopted, (ii) no amendment
or termination of the Plan shall affect the rights of any Executive receiving
benefits under the Plan whose employment has terminated prior to the date on
which such resolution is adopted; and (iii) this Plan may not be terminated or
amended in a manner which would adversely affect the rights or potential rights
of any Executive if such action is taken in connection with, in anticipation of,
or on, or during the twenty-four (24)-month period following, a Change in
Control. Notwithstanding the foregoing, the Company may not amend any provision
of the Plan that involves any delegation of authority reserved to the Board or
the Compensation Committee (without the applicable party’s approval).





14

--------------------------------------------------------------------------------





m.
Employment with an Affiliate. If Executive is employed by the Company and an
Affiliate, or solely by an Affiliate, on the date of termination of employment,
then (a) employment or termination of employment as used in this Agreement shall
mean employment or termination of employment of Executive with the Company and
such Affiliate, or with such Affiliate, as applicable, and related references to
the Company also shall include the Affiliate, as applicable, and (b) the
obligations of the Company hereunder shall be satisfied by the Company and/or
such Affiliate as the Company, in its discretion, shall determine; provided that
the Company shall remain liable for such obligations to the extent not satisfied
by such Affiliate.



n.
No Duplication of Benefits. Unless otherwise specifically provided by the terms
of this Plan or any other applicable plan or arrangement with an express
reference to this Plan, an Executive who is eligible for benefits under this
Plan shall not be entitled to receive any severance payments or benefits under
any other plan, agreement, policy or arrangement of the Company or its
Affiliates.



o.
Successors. This Plan shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, representatives, and successors. Any
reference in this Plan to GreenSky shall be deemed a reference to any successor
(whether direct or indirect, by purchase of stock or assets, merger or
consolidation, or otherwise) to all or substantially all of the business and/or
assets of GreenSky; provided that Executive’s employment by a successor employer
shall not be deemed a termination of Executive’s employment with GreenSky or any
of its Affiliates (unless otherwise required in order to comply with the
definition of “separation from service” under Section 409A of the Code).



p.
Setoff. The Company’s obligation to make the payments provided for in Section I
of this Plan only and otherwise to perform its obligations thereunder shall not
be affected by any set-off, counterclaim, recoupment, defense, or other claim,
right, or action which the Company or any of its Affiliates may have against
Executive. The Company’s obligation to make the payments provided for in Section
II of this Plan and otherwise to perform its obligations thereunder, however,
may be affected by any set-off, counterclaim, recoupment, defense, or other
claim, right, or action which the Company or any of its Affiliates may have
against Executive. Notwithstanding any other provision of this Plan, except as
otherwise set forth in this Plan, in no event shall Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Executive under any of the provisions of this Plan, and such
amounts shall not be reduced whether or not Executive obtains other employment.



q.
Applicable Law. This Plan shall be governed and construed in accordance with the
laws of the State of Delaware.



IV.
Definitions. For purposes of this Plan, the following words shall have the
meanings set forth below:



a.
“Affiliate” shall mean any corporation, trade or business or other entity,
including but not limited to partnerships, limited liability companies and joint
ventures, directly or indirectly controlling, controlled by or under common
control with GreenSky, within the meaning of Section 405 of the Securities Act.
Affiliate includes any corporation, trade or business or other entity that
becomes such on or after the Effective Date.



b.
“Annual Incentive Plan” shall mean the GreenSky, Inc. Annual Incentive Plan, in
its current form or as hereafter amended.





15

--------------------------------------------------------------------------------





c.
“Base Salary” shall mean:



i.
If there has been a Change in Control, the Executive’s annual base salary at the
rate in effect on the date of the Change in Control, or if greater, the rate in
effect immediately prior to the Executive’s termination of employment with the
Company (not counting any decrease that results in Good Reason).



ii.
If there has not been a Change in Control, the Executive’s annual base salary at
the rate in effect immediately prior to the Executive’s termination of
employment (not counting any decrease that results in Good Reason).



d.
“Board” means the Board of Directors of GreenSky, Inc.



e.
“Bonus” shall mean the amount otherwise payable under the GreenSky, Inc. Annual
Incentive Plan, based on the position held by Executive, or any successor plan
or arrangement covering Executive.



f.
“Cause” shall have the same definition as under any offer letter or employment
agreement between the Company or any Affiliate and the Executive or, if no such
offer letter or employment agreement exists or if such offer letter or
employment agreement does not contain any such definition or words of similar
import, “Cause” means (i) the Executive’s act or failure to act amounting to
gross negligence or willful misconduct to the detriment of the Company; (ii) the
Executive’s dishonesty, fraud, theft or embezzlement of funds or properties in
the course of Executive’s employment; (iii) the Executive’s commission of or
pleading guilty to or confessing to any felony; or (iv) the Executive’s breach
of any restrictive covenant agreement with the Company, including but not
limited to, confidentiality covenants, covenants not to compete,
non-solicitation covenants and non-disclosure covenants. For purposes of the
Plan, the Executive’s resignation without the Company’s written consent in
anticipation of termination of employment for Cause shall constitute a
termination of employment for Cause.



g.
“CEO” means the Chief Executive Officer of GreenSky.



h.
“Change in Control” shall be deemed to have occurred upon the first occurrence
of an event set forth in any one of the following paragraphs:



i.
The accumulation in any number of related or unrelated transactions (other than
an offering of shares of stock to the general public through a registration
statement filed with the Securities and Exchange Commission) by any Person of
beneficial ownership (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
GreenSky’s voting stock; provided that for purposes of this subsection (i), a
Change in Control will not be deemed to have occurred if the accumulation of
more than fifty percent (50%) of the voting power of GreenSky’s voting stock
results from any acquisition of voting stock (i) by GreenSky or any Affiliate,
(ii) by any employee benefit plan (or related trust) sponsored or maintained by
GreenSky or any Affiliate, (iii) by any Significant Stockholder, (iv) by any
Person that, prior to the transaction, directly or indirectly, controls, is
controlled by, or is under common control with, GreenSky, or (v) by any Person
pursuant to a merger, consolidation or reorganization (a “Business Combination”)
that would not cause a Change in Control under subsection (ii) below; or





16

--------------------------------------------------------------------------------





ii.
Consummation of a Business Combination, unless, immediately following that
Business Combination, (i) all or substantially all of the Persons who were the
beneficial owners of voting stock of GreenSky immediately prior to that Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of GreenSky’s voting stock resulting from
that Business Combination (including, without limitation, an entity that as a
result of that transaction owns the Company or all or substantially all of
GreenSky’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to that Business Combination, of the voting stock of GreenSky
and (ii) no Person other than a Significant Stockholder has beneficial ownership
of fifty percent (50%) or more of the combined voting power of GreenSky’s voting
stock (including any entity that as the result of that transaction owns GreenSky
or all or substantially all of, GreenSky’s assets either directly or through one
or more subsidiaries); or



iii.
During any twelve (12)-month period, Incumbent Board Members cease to constitute
a majority of the Board of Directors of GreenSky; or



iv.
A sale or other disposition of all or substantially all of the assets of
GreenSky, except pursuant to a Business Combination that would not cause a
Change in Control under subsection (ii) above; or



v.
A complete liquidation or dissolution of GreenSky, except pursuant to a Business
Combination that would not cause a Change in Control under subsection (ii)
above.



i.
“Code” means the Internal Revenue Code of 1986, as amended.



j.
“Comparable Job” means a job offering (i) no material reduction in base salary
or annual cash compensation opportunity (i.e., base salary plus target bonus);
(ii) no material adverse reduction in job scope or responsibilities; and (iii)
no change by more than fifty (50) miles in the principal location in which
Executive is required to perform services.



k.
“Compensation Committee” means the Compensation Committee of the Board.



l.
“Disability” means any injury, illness or sickness that qualifies as a long-term
disability within the meaning of the Company’s long-term disability program and
on account of which the Executive is entitled to receive long-term disability
benefits.



m.
“Effective Date” means March 28, 2019.



n.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all
rules and regulations promulgated thereunder.



o.
“Executive” means any individual serving as the CEO or a member of GreenSky’s
Senior Executive Group. The Compensation Committee also may designate additional
eligible Executives as Executives to receive benefits under all or any portion
of this Plan regardless of whether such individual is a member of the Senior
Executive Group.



p.
“Good Reason” has the same definition as under any offer letter or employment
agreement between GreenSky or any Affiliate and the Executive or, if no such
offer letter or employment agreement exists or if such offer letter or
employment agreement does not



17

--------------------------------------------------------------------------------





contain any such definition or words of similar import, Good Reason shall mean,
without the Executive’s consent, the following:


i.
any action taken by GreenSky or an Affiliate which results in a material
reduction in the Executive’s authority, duties or responsibilities (except that
any change in the foregoing that results solely from (A) GreenSky ceasing to be
a publicly traded entity or from GreenSky becoming a wholly-owned subsidiary of
another publicly traded entity or (B) any change in the geographic scope of the
Executive’s authority, duties or responsibilities, will not, in any event and
standing alone, constitute a substantial reduction in the Executive’s authority,
duties or responsibilities);



ii.
the assignment to the Executive of duties that are materially inconsistent with
the Executive’s authority, duties or responsibilities;



iii.
any material decrease in the Executive’s base salary or annual bonus
opportunity, except to the extent the Company has instituted a salary or bonus
reduction generally applicable to all similar employees of the Company other
than in contemplation of or after a Change in Control;



iv.
the relocation of the Executive to any principal place of employment other than
that as of the Effective Date, or any requirement that the Executive relocate
his or her residence other than to that as of the Effective Date, without the
Executive’s express written consent to either such relocation, which in either
event would increase the Executive’s one-way commute by more than fifty (50)
miles; provided, however, this subsection (iv) shall not apply in the case of
business travel which requires the Executive to relocate temporarily for periods
of ninety (90) days or less; or



v.
the failure by GreenSky to pay to the Executive any portion of the Executive’s
base salary or annual bonus within thirty (30) days after the date the same is
due.

Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Executive where Cause for the Executive’s
termination by the Company or an Affiliate exists. The Executive must give the
Company or Affiliate that employs the Executive notice of any event or condition
that would constitute “Good Reason” within thirty (30) days of the event or
condition which would constitute “Good Reason,” and upon the receipt of such
notice the Company or Affiliate that employs the Executive shall have thirty
(30) days to remedy such event or condition. If such event or condition is not
remedied within such thirty (30)-day period, any termination of employment by
the Executive for “Good Reason” must occur within thirty (30) days after the
period for remedying such condition or event has expired.
q.
“GreenSky” shall mean GreenSky, Inc., a Delaware corporation, and any successor,
including, without limitation, any surviving corporation resulting from any
merger or consolidation of GreenSky with any other corporation, limited
liability company, joint venture, partnership or other entity or entities or
similar transaction, or any delegate thereof, or, as the context requires, the
ultimate corporate parent thereof.





18

--------------------------------------------------------------------------------





r.
“Incentive Plan” shall mean any incentive, bonus, equity-based, or similar plan
or arrangement currently or hereafter made available by GreenSky or an Affiliate
in which Executive participates (other than the Annual Incentive Plan).



s.
“Incumbent Board Member” means an individual who either is (a) a member of the
Board as of the Effective Date or (b) a member who becomes a member of the Board
subsequent to the date of the adoption of this Plan whose election, or
nomination for election by GreenSky’s stockholders, was approved by a vote of at
least sixty percent (60%) of the then Incumbent Board Members (either by a
specific vote or by approval of the proxy statement of GreenSky in which that
person is named as a nominee for director, without objection to that
nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board.



t.
“IPO” means the underwritten initial public offering of shares of GreenSky’s
Class A common stock, par value $0.01 per share, that closed in May 2018.



u.
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, public benefit corporation, entity or government
instrumentality, division, agency, body or department.



v.
“Reorganization Agreement” means the Reorganization Agreement, dated May 23,
2018, among the Company, Holdings and the holders of equity interests in
Holdings prior to the transactions contemplated thereby.



w.
“Retirement Plan” shall mean any qualified or supplemental defined benefit
retirement plan or defined contribution retirement plan, currently or
hereinafter made available by the Company or an Affiliate in which Executive
participates.



x.
“Senior Executive Group” shall mean GreenSky’s CEO, Chief Financial Officer,
Chief Administrative Officer, Chief Operating Officer, Chief Legal Officer,
Chief Marketing Officer, Chief Human Resources Officer, or any individual
serving in any such capacity or in a role with commensurate duties, who
collectively constitute the primary decision-making body for GreenSky, currently
referred to as the Senior Executive Group.



y.
"Securities Act" means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder.

 
z.
“Significant Stockholder” shall mean any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) that, immediately following the actions described in Section 4(a), (b), (c)
and (d) of the Reorganization Agreement and prior to the completion of the IPO,
holds ten percent (10%) or more of the total combined voting power of all
classes of common stock of GreenSky and/or would hold ten percent (10%) or more
of the total combined voting power of all classes of common stock of GreenSky if
their units in Holdings were exchanged for common stock of GreenSky (ignoring
for purposes of such calculation any common stock issued in connection with
GreenSky’s IPO to persons or entities other than the holders of equity interests
in Holdings).





19

--------------------------------------------------------------------------------





aa.
“Welfare Plan” shall mean any plan or arrangement providing health, prescription
drug, vision, dental, disability, death, or life insurance benefits that is
currently or hereafter made available by the Company or an Affiliate in which
Executive is eligible to participate.



V.
ADMINISTRATION



a.
Administrator. The Compensation Committee of the Board shall be responsible for
and shall control and manage the operation and administration of the Plan. The
Compensation Committee of the Board shall have the responsibility for
determining the amount of payments and benefits to which Executives may become
entitled to receive. Any action by the Compensation Committee of the Board under
this Plan shall be made by resolution, or by any person or committee duly
authorized by resolution of the Compensation Committee to take such action.



b.
Powers of the Administrator. The Compensation Committee of the Board shall
administer the Plan in accordance with its terms and shall have all powers
necessary to carry out the provisions of the Plan. The Compensation Committee of
the Board shall have the discretionary authority to interpret and construe the
terms of the Plan and determine all questions arising in the administration,
interpretation, and application of the Plan, such determinations to be
presumptively conclusive and binding on all persons to the maximum extent
allowed by law, and uniformly and consistently applied to all persons in similar
circumstances; adopt such rules and procedures as it deems necessary, desirable
or appropriate for the administration of the Plan; appoint such agents, counsel,
accountants, consultants and other persons as may be required to administer the
Plan; determine all claims for benefits, and take such further action as the
Compensation Committee of the Board shall deem advisable in the administration
of the Plan.



c.
Delegation. The Compensation Committee of the Board shall have the discretionary
authority to delegate such of its duties and may engage such experts and other
persons as it deems appropriate in connection with administering the Plan. The
Compensation Committee of the Board shall be entitled to rely conclusively upon,
and shall be fully protected in any action taken by the Compensation Committee
of the Board, in good faith in reliance upon, any opinions or reports furnished
to it by any such experts or other persons.



d.
Change in Control. Notwithstanding any other provision of the Plan, upon a
Change in Control (and thereafter to the extent the issue in question relates to
a termination of employment on or following the Change in Control of Executives
participating in the Plan immediately prior to the Change in Control), the
Compensation Committee of the Board, as constituted immediately before the
Change in Control, with such changes in the membership thereof as may be
approved from time to time following the Change in Control by a majority of such
Compensation Committee as constituted immediately before the Change in Control,
shall have sole and exclusive authority and responsibility (i) to control and
manage the operation and administration of the Plan, with respect to Executives
participating in the Plan as of immediately prior to the Change in Control, (ii)
for determining the amount of payments and benefits to which Executives may
become entitled on or following the Change in Control and (iii) to amend or
terminate the Plan with respect to such Executives. Neither the Board nor
GreenSky or any Company shall have the right to appoint members to or to remove
members from such committee following, or otherwise in connection with, the
Change in Control. All reasonable expenses of the committee shall be paid or
reimbursed by GreenSky. GreenSky shall indemnify members of such committee
against personal liability for actions taken in good faith in the discharge of
their duties as a member of such committee and shall provide coverage to them
under



20

--------------------------------------------------------------------------------





GreenSky’s liability insurance programs for directors and officers. Following
the Change in Control, the members of the committee shall be entitled to
compensation in respect of their service on such committee at the rate
determined by the Board prior to the Change in Control.


VI.
CLAIMS PROCEDURES



a.
Claims for Benefits. No Executive, Beneficiary or any other person or entity is
required to file a formal claim to receive any benefits to which he or she is
entitled under the Plan. However, each Executive, beneficiary or any other
person or entity who believes that he or she is entitled to a benefit under the
Plan which he or she has not received (“Claimant”) must file a written claim for
such benefits under the Plan with the Compensation Committee of the Board to
claim any such benefits. A Claimant shall furnish the Compensation Committee of
the Board with such documents, evidence, data, or information in support of his
or her claim as he or she considers necessary or desirable. Any Claimant who
disputes the amount of his entitlement to Plan benefits must file a claim in
writing within two-hundred seventy (270) days of the event that the Claimant is
asserting constitutes an entitlement to such Plan benefits or, if later, within
ninety (90) days after the date payments are due to commence. A Claimant may
appoint a representative to pursue any claim or appeal of an adverse benefit
determination on his or her behalf, provided that he or she furnishes the
Compensation Committee of the Board with a written notice, signed by the
Claimant, authorizing the representative to act on his or her behalf in pursuing
a benefit claim or appeal.



b.
Initial Claim Review. The Compensation Committee of the Board shall review the
claim when filed and advise the Claimant as to whether the claim is approved or
denied. If the claim is wholly or partially denied, the Compensation Committee
of the Board shall furnish a written or electronic denial within a reasonable
period of time, but not later than ninety (90) days after receipt of the claim
by the Compensation Committee of the Board, unless the Compensation Committee of
the Board determines that special circumstances require an extension of time for
processing the claim. If the Compensation Committee of the Board determines that
an extension of time for processing a claim is required, written notice of the
extension shall be furnished to the Claimant prior to the expiration of the
initial ninety (90)-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Compensation Committee
of the Board expects to render a decision. In no event shall such extension
exceed a period of ninety (90) days from the end of the initial period. If the
Compensation Committee of the Board denies the claim for a benefit in whole or
in part, the Compensation Committee of the Board shall provide the Claimant a
written or electronic notice of the adverse benefit determination. The
notification shall set forth, in a manner calculated to be understood by the
Claimant, (1) the specific reason or reasons for the adverse benefit
determination; (2) reference to the specific Plan provisions on which the
determination is based; (3) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; (4) a description of the
Plan’s review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.



c.
Appeal of adverse benefit determination. If the claim is denied, a Claimant may
appeal the denial of the claim to the Compensation Committee of the Board within
sixty (60) days after receipt of the adverse benefit determination. The appeal
shall be in writing addressed to the Compensation Committee of the Board and
shall state the reason why the Compensation Committee of the Board should grant
the appeal. The Claimant may submit



21

--------------------------------------------------------------------------------





written comments, documents, records, and other information relating to his or
her claim for benefits. Upon request, the Claimant shall be provided free of
charge and reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim, as determined under subsection (f).
The Compensation Committee of the Board shall conduct a full and fair review of
the claim that takes into account all comments, documents, records, and other
information submitted by the Claimant or his or her authorized representative
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The review shall not afford
deference to the initial benefit determination and shall be conducted by one or
more individuals who are neither those who made the adverse benefit
determination that is the subject of the appeal, nor the subordinates of such
individuals.


d.
Timing of Appeal on Review. The Compensation Committee of the Board shall notify
the Claimant of the determination on review within a reasonable period of time,
but not later than sixty (60) days after receipt of the appeal unless the
Compensation Committee of the Board determines that special circumstances
require an extension of time for processing the claim. If the Compensation
Committee of the Board determines that an extension of time for processing is
required, the Compensation Committee of the Board shall notify the Claimant in
writing prior to the termination of the initial sixty (60)-day period,
indicating the special circumstances that require an extension of time and the
date the Compensation Committee of the Board expects to render a determination
on appeal. In no event shall such extension exceed a period of sixty (60) days
from the end of such initial period. Notwithstanding the foregoing, if the
Compensation Committee of the Board holds quarterly meetings, the Compensation
Committee of the Board shall instead make a benefit determination no later than
the date of the meeting that immediately follows the Plan’s receipt of a request
for review, unless the request for review is filed within thirty (30) days
preceding the date of such meeting. In such case, a benefit determination may be
made no later than the date of the second meeting following the Plan’s receipt
of the request for review. If special circumstances (such as the need to hold a
hearing) require a further extension of time for processing, a benefit
determination shall be rendered not later than the third meeting of the
Compensation Committee of the Board following the Plan’s receipt of the request
for review. If such an extension of time for review is required because of
special circumstances, the Compensation Committee of the Board shall provide the
Claimant with written notice of the extension, describing the special
circumstances and the date as of which the benefit determination will be made,
prior to the commencement of the extension. The Compensation Committee of the
Board shall notify the Claimant of the benefit determination as soon as
possible, but not later than fifteen (15) days after the benefit determination
is made.



e.
Denial on Appeal. If the Compensation Committee of the Board denies the claim on
appeal, it shall furnish the Claimant a written or electronic adverse benefit
determination, stating the reasons for the denial in a manner calculated to be
understood by the Claimant, and shall make specific references to the pertinent
Plan provisions on which the benefit determination is based. The notification of
the benefit determination also shall include a statement of the Claimant’s right
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the Claimant’s
claim for benefits and to bring a civil action under section 502(a) of ERISA no
later than one (1) year after the final adverse determination on appeal. The
Compensation Committee of the Board’s decision upon appeal, or the Compensation
Committee of the Board’s initial decision if no appeal is taken, shall be final,
conclusive and binding on all parties, subject to review or correction pursuant
to a civil action under Section 502(a) of ERISA only to the extent that such
decision is shown by clear and convincing evidence to be arbitrary and
capricious.



22

--------------------------------------------------------------------------------







f.
Review Following Change in Control. Notwithstanding the foregoing, following a
Change in Control (and thereafter to the extent the issue in question relates to
a termination of employment on or following the Change in Control of Executives
participating in the Plan immediately prior to the Change in Control), with
respect to Executives participating in the Plan immediately prior to the Change
in Control, the committee described in Section V.d. above shall review and
administer all claims, and any appeals of claim denials, of Executives
participating in the Plan immediately prior to the Change in Control, and any
such decisions with respect to Executives participating in the Plan immediately
prior to the Change in Control shall be subject to de novo review in the courts.



g.
Relevant documents and records. For purposes of the foregoing claim procedures,
a document, record or other information is “relevant” if it: (i) was relied on
in making the claim decision; (ii) was submitted, considered or generated in
making the decision; or (iii) demonstrates compliance with the Plan’s procedural
and administrative safeguards.



h.
Exhaustion of Claims Procedures. Completion of the claims procedures described
in this Section VI is a condition precedent to the commencement of any legal or
equitable action in connection with a claim for benefits under the Plan by any
current or former Executive, Beneficiary or any other person or entity claiming
rights in connection with the Plan. After exhaustion of the Plan's claims
procedures, any further legal action taken against the Plan or its fiduciaries
by the Claimant for benefits under the Plan shall be filed in a court of law no
later than one (1) year after the final adverse determination on appeal. No
action at law or in equity shall be brought to recover benefits under this Plan
until the appeal rights provided in this Section VI have been exercised and the
Plan benefits requested in such appeal have been denied in whole or in part.







































23

--------------------------------------------------------------------------------





GREENSKY, INC. EXECUTIVE SEVERANCE PLAN
(Effective March 28, 2019)
Appendix A - General Plan Information


Plan Name
GreenSky, Inc. Executive Severance Plan
Plan Sponsor
GreenSky, Inc.
5565 Glenridge Connector
Suite 700
Atlanta, Georgia, 30342
(678) 264-6105


Employer Identification Number (EIN)
________________________


Plan Number
___
Plan Type
The Plan is a welfare plan that pays severance benefits to eligible employees.
Plan Administrator
Plan Administrator: Compensation Committee of the Board of Directors of
GreenSky, Inc.
c/o GreenSky, Inc.
5565 Glenridge Connector
Suite 700
Atlanta, Georgia, 30342
(678) 264-6105






















24

--------------------------------------------------------------------------------





Agent for Service of Legal Process
c/o Chief Legal Officer
GreenSky, Inc.
5565 Glenridge Connector
Suite 700
Atlanta, Georgia, 30342
(678) 264-6105


Plan Year
The calendar year.






























































25

--------------------------------------------------------------------------------





GREENSKY, INC. EXECUTIVE SEVERANCE PLAN
(Effective March 28, 2019)
Appendix B - ERISA Rights Statement
As an Executive participating in this Plan, you are entitled to certain rights
and protections under ERISA. ERISA provides that all Executives participating in
the Plan shall be entitled to:
•
examine, without charge at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including collective bargaining agreements, and a copy of the latest
Annual Report (Form 5500 series), if any, filed by the Plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration (f/k/a the Pension Welfare Benefits
Administration).



•
obtain copies of all documents governing the operation of the Plan including
collective bargaining agreements and copies of the latest Annual Report (Form
5500 series), if any, and an updated summary plan description, by making a
written request to the Plan Administrator and paying a reasonable charge for the
copies.



•
receive a summary of the Plan’s annual financial report, if any. The Plan
Administrator is required by law to furnish each Executive under the Plan with a
copy of this summary annual report, if any.



In addition to creating rights for Executives participating in the Plan, ERISA
imposes duties upon the people who are responsible for the operation of the
Plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
duty to do so prudently and in your interest and in the interest of the
Executives and beneficiaries.
No one, including your employer, your union, or any other person may fire you or
otherwise discriminate against you, in any way solely to prevent you from
getting a benefit or exercising your rights under ERISA. If your claim for a
benefit is denied or ignored, in whole or in part, you have a right to know why
this was done, to obtain copies of documents relating to the decision without
charge, and to appeal any denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest Annual Report
from the Plan and do not receive them within thirty (30) days, you may file suit
in federal court. In such a case, the court may require the Plan Administrator
to provide the documents and pay you up to $110 a day until you receive them,
unless they were not sent because of reasons beyond the control of the Plan
Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If Plan fiduciaries misuse
the Plan’s money, or if you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor or you may file suit
in a federal court. The court will decide who should pay court costs and legal
fees. If your suit is successful, the court may order the person you have sued
to pay costs and fees. If you lose, the court may order you to pay these costs
and fees, for example, if it finds your claim is frivolous.
If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about your rights under ERISA, or if
you need assistance in obtaining documents from the Plan Administrator, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. You may also obtain certain publications about your
rights and


26

--------------------------------------------------------------------------------





responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.




27